Title: To George Washington from George Clinton, 6 March 1783
From: Clinton, George
To: Washington, George


                        
                            Dear Sir
                            Kingston March 6th 1783
                        
                        A considerable part of the Lands on which our Army is cantoned, and from which they are furnished with Fuel
                            and Timber, is the Property of Mrs Jones (Step Mother to Doctor Jones) & her Children. At the commencement of the
                            War they were in easy Circumstances but, having since received very considerable Sums which they had out at Interest in
                            depreciated Paper Currency, they are now reduced to Circumstances extreamly disagreeable. These Lands, tho’ rough, were
                            valuable on account of the Timber & from their contiguity to the River were the most saleable of any they were
                            possessed of. It was therefore their Intention to have parted with them to relieve their present Necessities which they
                            will not now be able to do. They are exceedingly desirous however of having the Damages they have sustained by the Loss of
                            Timber on those Lands ascertained as soon as it can be conveniently done in hopes of either procuring Pay from the Public
                            or Certificates on the Credit of which they may be able to borrow a Part for their present Relief. Mrs Jones requested of
                            me to apply on her behalf to your Excellency on this Subject. I am persuaded the bare mention of the Case to your
                            Excellency will be a sufficient Recommendation of it to procure an Order that may be proper and necessary to warrant the
                            Measure she solicits. I have the honor to be with the highest Respect & Esteem Dear Sir Your most Obedt Servt
                        
                            Geo: Clinton
                        
                    